DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on December 30, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the links between the different parts of the apparatus. The claims recite the parts that constitute the device, without indicating how they are linked and/or the relative position among them.
Claim 1 is also vague and indefinite as to what the processing section does and what structure defines it.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Van Malderen, US Patent Application Publication No.  2014/0296817 A1 with or without Seki et al., (hereafter Seki), US Patent Application Publication No.  2014/0290890 A1.
 With regard to claims 1-2 and Van Malderen teaches a device and process to add particles, which can be a magnetic particle or body to a web that it is carried by a belt, the arranging section, the  can be made by dry-laid process, e.g., air laid, the web forming section, and the further processed downstream; see figure 1, ¶-[0034]-[0035], [0146-0148] and [0158]. While Van Malderen teaches that the web can be made by air-laying; see for  example ¶-[0158], the different devices and processes of an airlaid web are common in the art as evidenced by Seki; see figure 1, which shows the web forming section (70) and additive addition (120) to the forming section.
Regarding to claims 3-4, Van Malderen teaches particles that can be clustered in different sizes and arranged in different directions; see ¶-[0034]. Since the deposition the arrangement of the particles in cluster is random, the directions of the cluster/particles must be in different direction.
 With regard to claims 5-6, while the use of wire rods is not taught by Van Malderen, the device of the reference can inherently be used to add those type of materials. Note that the limitations are process limitations that do not limit the structure of the device and since the reference teaches the clustering of particles, it is reasonable to assume that the clustering can be formed in magnetic rod shape clusters. Actually figure 1, numeral (703) shows rods of particles.
With regard to claim 7, Seki shows the cutting section (100) and cutting the sheet to a predetermined size is inherent to the device.
Regarding to claim  8, Van Malderen teaches the use of a resin/adhesive which is melted to bond the particles to the web; see ¶-[0148].
With regard to claim 9, Van Malderen teaches the coating of the particles/clusters; see ¶-[0158].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Sheet manufacturing Apparatus.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE A FORTUNA/Primary Examiner, Art Unit 1748     

                                                                                                                                                                                                   JAF